Name: Council Regulation (EEC) No 2901/89 of 25 September 1989 amending Regulation (EEC) No 1307/85 authorizing the Member States to grant consumption aid for butter
 Type: Regulation
 Subject Matter: EU finance;  prices
 Date Published: nan

 29 . 9 . 89 Official Journal of the European Communities No L 280/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2901/89 of 25 September 1989 amending Regulation (EEC) No 1307/85 authorizing the Member States to grant consumption aid for butter HAS ADOPTED THIS REGULATION : Article 1 In Article I of Regulation (EEC) No 1307/85 ' 1988/89' is replaced by ' 1989/90 '. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ('), Whereas the arrangement introduced by Regulation (EEC) No 1307/85 (2), as amended by Regulation (EEC) No 3206/88 (3), which authorizes Member States to grant an aid for butter in favour of the final private consumer, expires at the end of the 1988/89 milk year ; whereas in order to prevent a drop in butter consumption following a rise in its price the aid arrangement introduced by Regulation (EEC) No 1307/85 should be prolonged for the 1989/90 milk year, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from the begining of the 1989/90 milk year. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 September 1989 . For the Council The President H. NALLET (') Opinion delivered on 14 September 1989 (not yet published in the Official Journal). (2) OJ No L 137, 27. 5 . 1985, p. 15 . O OJ No L 286, 20. 10 . 1988 , p. 1 .